Citation Nr: 0125259	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  00-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 until 
June 1946.  He was a prisoner of war of the Imperial Japanese 
Government from March 1942 to September 1945.  The veteran 
died in June 1999 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that, in pertinent part, denied 
service connection for the cause of the veteran's death on 
the basis that the claim was not well grounded.  

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-
are inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  
However, the claim for service connection for the cause of 
the veterans' death is not subject to the stay.
Inasmuch as the veteran had been a prisoner of war in Japan 
from 1942 to September 1945, it is possible that he was 
exposed to radiation.  Additionally, it appears that he died 
from cancer.  Thus, there is a potential claim for service 
connection for the cause of death on the basis of radiation 
exposure and that matter is referred to the RO's attention 
for any clarification and development deemed necessary.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  

For the reasons stated below, a remand in this case is 
required for additional development.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  In an effort to assist the 
RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case. 

At the time of his death, the veteran was service connected 
for generalized anxiety disorder, evaluated as 50 percent 
disabling; hypertrophic arthritis of the lumbosacral spine, 
evaluated as 20 percent disabling; hypertrophic arthritis of 
the right knee, evaluated as 10 percent disabling; peripheral 
neuropathy of the right upper extremity (major), secondary to 
beriberi, evaluated as 10 percent disabling; peripheral 
neuropathy of the left upper extremity (minor), secondary to 
beriberi, evaluated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, secondary to 
beriberi, evaluated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, secondary to 
beriberi, evaluated as 10 percent disabling; frostbite of the 
right great toe, evaluated as zero percent disabling; left 
ankle sprain, evaluated as zero percent disabling; and 
amebiasis, dysentery, and malnutrition, evaluated as zero 
percent disabling.  

According to the death certificate, the veteran died at the 
Center for Optimum Care in Falmouth, Massachusetts, from 
"hepatoma" of approximately three months' duration.  No other 
medical condition was noted on the death certificate, which 
was signed by A.E. Crago, M.D.  It was not reported whether 
an autopsy had been performed.  

At a personal hearing in June 2001 before the Board, the 
appellant argued that the veteran's service-connected amebic 
dysentery led to the hepatoma that caused the veteran's 
death.  The appellant also contends that medication 
prescribed for the veteran's arthritis, particularly 
Voltaren, adversely affected his liver and his stomach.  The 
appellant related that approximately five years before his 
death the veteran had prostate cancer surgery at a hospital 
in Hyannis, Massachusetts, followed by radiation treatment, 
and had surgery for cancer of the rectum and/or colon in May 
1998 at Falmouth Hospital.  The appellant also testified that 
after bilateral knee replacement surgery, performed by Dr. 
Scott Oliver in January 1999 at the Jordan Hospital in 
Plymouth, Massachusetts, the veteran developed hemorrhaging 
through his colostomy and a hernia at the colostomy site.  He 
also developed ascites due to his liver and was treated at 
Falmouth Hospital.  The veteran died at a nursing home.  
Medical records for the period of time in the nursing home 
immediately prior to his death are not in the claims file.
The appellant also testified that the veteran's primary care 
physician was Dr. Crago, who signed the death certificate.  
No medical records from Dr. Crago have been obtained.  
Additionally, the record reflects that in 1992, when the 
veteran filed a claim for a total rating based on individual 
unemployability, he was residing in Austin, Texas, and 
reported that he was receiving treatment at the Austin VA 
Outpatient Clinic.  Those records also are not in the file. 

Subsequent to the hearing, the appellant, with the assistance 
of an attorney, submitted to the Board copies of some of the 
veteran's private and VA medical records.  Initial 
consideration of this evidence by the RO has not been waiver.  
The private medical records submitted included records from 
R. S. Oliver, M.D., Jordan Hospital and Peter A. Chapman 
Transitional Care Unit (TCU), and Falmouth Hospital.  Dr. 
Oliver's records are from May 1991 to June 1999 for treatment 
of the veteran's knees, and in a June 1999 letter to Philip 
Molloy, M.D., regarding follow-up of the knee surgery, Dr. 
Oliver mentioned that the veteran had been diagnosed as 
having liver metastasis.  Records from Falmouth Hospital for 
the period from April to June 1999 include a June 1999 
discharge summary regarding hospitalization for a chief 
admitting complaint of gastrointestinal bleed.  The top three 
discharge diagnoses were gastrointestinal bleeding of unclear 
source, suspect source near the colostomy; upper GI bleed 
secondary to prepyloric ulcer probably secondary to 
nonsteroidal anti-inflammatory drugs; and hepatoma involving 
3/4 of the liver.  A June 1999 record indicates that the 
veteran had a history of colon cancer with a fairly recent 
diagnosis of metastasis to the liver.  Records from the 
Jordan Hospital and TCU pertain mainly to the veteran's 
bilateral knee replacement surgery in January 1999 and his 
post-operative care.  Also included is a December 1998 
Echo/Doppler Report. 

Also submitted were records from the VA Medical Center (VAMC) 
at Brockton, including records prepared by Dr. Madineedi.  In 
December 1998 it was noted that the veteran had GI/GU 
appointments outside VA.  In a July 1999 record of a 
telephone call with the appellant, Dr. Madineedi noted that 
the appellant reported that the veteran expired after a 
massive GI bleed secondary to metastatic colon/liver cancer.

As the record now stands, the cause of the veteran's death is 
shown to be "hepatoma," which suggests a primary liver 
cancer.  However, there also is evidence that the veteran had 
cirrhosis and that his liver cancer was not primary but had 
metastasized from another site inasmuch as he had, or had 
had, cancer of the colon and/or rectum and prostate.  In 
addition, the evidence shows that the veteran had a peptic 
ulcer and consideration should be given to whether the peptic 
ulcer disease was a service connected disability on a 
presumptive basis under 38 C.F.R. § 3.309(c) or on a 
secondary basis due to any medication prescribed for his 
service-connected hypertrophic arthritis of the lumbosacral 
spine and/or right knee, and if so whether it was a factor in 
his death.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should obtain from the 
appellant the names and addresses of all 
medical care providers, VA and private, 
including any in Texas, who treated the 
veteran for any medical problems from 1988 
until his death and the approximate dates 
or periods of treatment, including the 
name of the doctor who performed the 
veteran's colon/rectal surgery at the 
Falmouth Hospital in 1998.  To the extent 
that records of such treatment are not 
already on file, the appellant should be 
asked to authorize the release of the 
veteran's medical records.  The RO should 
specifically ask the appellant to 
authorize the release of records from the 
Falmouth Hospital (including records of 
any emergency room and in-patient 
treatment other than those from April to 
June 1999), and the records of Dr. A. E. 
Crago, whose address as shown on the death 
certificate is 315 Palmer Avenue, 
Falmouth, MA 02540 and records of Dr. P. 
Molloy, 45 Resnick Road, Plymouth, MA 
02360.  After securing the necessary 
release, the RO should obtain any records 
that are not currently associated with the 
claims file.  Records ultimately requested 
must include those of the veteran's 
colon/rectal cancer surgery and the 
reports from Falmouth Hospital of any 
radiological or other diagnostic studies 
regarding the veteran's liver that were 
performed on or about April 7, 1997.  When 
requesting medical records from the 
providers, the RO should ask for a copy of 
the complete records, including any 
biopsy, imaging or other diagnostic study 
reports.  

Additionally, the RO should ask Dr. Crago 
the following questions:  (1) whether an 
autopsy was performed (if one was 
performed, the RO should obtain the 
autopsy report); (2) whether the hepatoma 
listed as the cause of the veteran's death 
was a primary liver cancer or metastatic 
and, if metastatic, the site of the 
primary cancer; (3) whether the veteran 
underwent a liver biopsy or other 
diagnostic studies to determine that the 
hepatoma was either a primary liver cancer 
or metastatic, what such studies showed, 
and if such studies were not performed, 
the basis for concluding that the veteran 
had either primary or metastatic liver 
cancer; (4) what medication had been 
prescribed for the veteran's hypertrophic 
arthritis of the lumbosacral spine and 
right knee (as distinguished from any 
medication prescribed for solely for 
rheumatoid arthritis), how long the 
veteran been taking this medication and at 
what dosage, and what effect, if any, the 
arthritis medication had on the veteran's 
liver and overall health, and whether it 
was a factor in the veteran's development 
of peptic ulcer disease/gastrointestinal 
bleeding, or was otherwise related to the 
veteran's death.

Also, Dr. Molloy should be asked what 
medication had been prescribed for the 
veteran's hypertrophic arthritis of the 
lumbosacral spine and right knee (as 
distinguished from any medication 
prescribed solely for nonservice connected 
rheumatoid arthritis), how long the 
veteran took such medication and at what 
dosage, and what effect, if any, the 
arthritis medication had on the veteran's 
liver and his overall health, and whether 
the medication was a factor in the 
veteran's development of peptic ulcer 
disease/gastrointestinal bleeding, or was 
otherwise related to the veteran's death.  

3.  The RO should secure the veteran's 
records of outpatient treatment at the 
Austin, Texas, VA Outpatient Clinic in 
the 1980s.  The records obtained should 
be associated with the claims file.

4.  Information provided on the death 
certificate shows that the veteran died 
at The Center for Optimum Care in 
Falmouth, Massachusetts.  After securing 
the complete address of the nursing home 
and necessary release from the appellant, 
the RO should obtain a copy of the 
veteran's complete medical records.  

5.  After the above development has been 
completed to the extent possible, the RO 
should submit the record to an oncologist 
or other appropriate board certified 
specialist to address the following: (1) 
Is the medical evidence consistent with 
the cause of death having been a hepatoma 
and, if so, is it shown to have been a 
primary malignancy or metastatic and, if 
metastatic, from what primary site; (2) if 
the medical evidence is consistent with a 
cause of death other than hepatoma, what 
is the cause and what is the basis for 
that conclusion; (3) is it at least as 
likely as not that the veteran's service-
connected amebic dysentery or any other 
service-connected disability led to the 
hepatoma listed on the death certificate 
or otherwise caused or contributed to the 
veteran's death; (5) did any medication 
prescribed for service-connected 
hypertrophic arthritis of the lumbosacral 
spine and right knee adversely affect the 
veteran's liver or his general health 
(including did such medication cause or 
aggravate any peptic ulcer disease or 
other gastrointestinal bleeding) so that 
the use of such medication caused or 
contributed materially or substantially to 
cause the veteran's death.  

6.  Thereafter, the RO should review the 
record, including the additional evidence 
submitted directly to the Board, and 
ensure that any additional notice or 
development is accomplished, including any 
required under the provisions of the VCAA 
and the new regulations.  Based on the 
entire record, the claim should then be 
formally readjudicated, with consideration 
of whether the veteran's peptic ulcer 
disease was service connected on a 
presumptive basis under 38 C.F.R. 
§ 3.309(c) or on a secondary basis due to 
medication prescribed for his service-
connected hypertrophic arthritis of the 
lumbosacral spine and the right knee and, 
if so, whether it caused or contributed 
substantially or materially to cause the 
veteran's death.  The appellant should be 
notified of the RO's decision.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

